Case 2:20-cv-02692-MSN-atc Document 22 Filed 10/09/20 Page 1 of 2                     PageID 244



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 TIGER LILY LLC, et al.,

     Plaintiffs,
                                                   Case No. 2:20-cv-2692-MSN-atc
         v.

 UNITED STATES DEPARTMENT OF
 HOUSING AND URBAN
 DEVELOPMENT, et al.,

     Defendants.


______________________________________________________________________________

               NOTICE OF APPEARANCE BY AUDREY M. CALKINS
______________________________________________________________________________

        Defendants give notice that Assistant U.S. Attorney Audrey M. Calkins will serve as counsel

of record for Defendants in this case.


Dated: October 9, 2020                               Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     ERIC BECKENHAUER
                                                     Assistant Director, Federal Programs Branch

                                                     LESLIE COOPER VIGEN
                                                     Trial Attorney (DC Bar No. 1019782)
                                                     (admission forthcoming)
                                                     Leslie.vigen@usdoj.gov
                                                     Steven A. Myers
                                                     Senior Trial Counsel (NY Bar No. 4823043)
                                                     (admission forthcoming)
                                                     steven.myers@usdoj.gov
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, NW
                                                     Washington, DC 20005
                                                     Tel: (202) 305-0727
Case 2:20-cv-02692-MSN-atc Document 22 Filed 10/09/20 Page 2 of 2     PageID 245



                                         Fax: 202) 616-8470

                                         D. MICHAEL DUNAVANT
                                         United States Attorney

                                         By: s/ Audrey M. Calkins
                                         Stuart J. Canale (TN BPR # 12590)
                                         stuart.canale@usdoj.gov
                                         Audrey M. Calkins (TN BPR # 30093)
                                         audrey.calkins@usdoj.gov
                                         Assistant United States Attorneys
                                         167 N. Main St. Suite 800
                                         Memphis, Tennessee 38103
                                         Phone: 901-544-4231
                                         Fax: 901-544-4230

                                         Counsel for Defendants
